Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
	The after-final amendment filed 11/11/2021 is now entered. Additionally, the following changes are also made as presented below.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Baker on 12/20/2021.

The application has been amended as follows: 
In claim 1, please insert --while transiting the substrate through the vaporization area-- directly before “, wherein the major surface of the substrate has a surface energy that is less”.
In claim 1, please insert --major-- directly before “surface of the substrate and thereby form a plurality of”.
In claim 1, please insert --major-- directly before “surface of the substrate to form a discontinuous layer on the substrate”.
In claim 5, please remove [is] directly before “a patterned discontinuous layer”.

	Please cancel claims 30 and 31.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable over the prior art of record. In particular, the prior art fails to teach condensing a portion of a reactant vapor comprising a monomer or oligomer on a substrate while it is transited through a vaporization area, wherein the surface energy and the surface tension are selected as claimed, such that the monomer or oligomer beads up on the surface thereby providing a discontinuous layer. As convincingly argued by applicant, the closest prior art of record fails to teach or suggest the selection of a monomer/oligomer and a substrate having the claimed surface tension and surface energy relationship as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Claims 1, 5, 11, 13, 16, 24, 27 and 28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
December 20, 2021Primary Examiner, Art Unit 1759